Citation Nr: 0533796	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-21 405	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985. 
 
This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied service connection for PTSD, and a 
November 2002 RO rating decision that denied the veteran's 
request for a rating in excess on 10 percent bilateral pes 
planus.

The appellant perfected his appeal in July 2003 and elected 
to have the case decided without a hearing. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by him.

2.  The overwhelming preponderance of the competent evidence 
is against a current diagnosis of PTSD.

3.  The medical evidence shows that the veteran's service-
connected bilateral pes planus remains symptomatic and 
productive of some functional impairment, to include painful 
calluses on the feet, tenderness upon palpitation and 
evidence of abnormal weight bearing; however, there is no 
competent evidence of marked deformity, accentuated pain on 
manipulation or use, or indications of swelling on use; the 
preponderance of the evidence is against a finding of more 
than overall moderate impairment of the feet due to pes 
planus.




CONCLUSIONS OF LAW

1.  Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2005).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the January 2002 and 
November 2002 RO rating decisions and the statements of the 
case (SOC), issued in connection with the appellant's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
In addition, correspondence from the RO sent to the 
appellant, to include the October 2002 and August 2003 
letters, specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
October 2002 and August 2003 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  Although the veteran was not 
explicitly requested to provide any evidence in his 
possession, he was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the November 2002 RO 
decision and subsequent to the issuance of the January 2002 
RO decision subject of this appeal.  The Board finds that 
prior to and subsequent to the RO decisions, the veteran has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claims.  The Board finds that the veteran was given 
proper notice.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant post-service medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the veteran's appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran has a PTSD 
that began during or as the result of some incidence of 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant' s act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C. § 5103A(d) (West 2002)); 38 C.F.R. § 3.159(c)(4) 
(2005). 

The veteran was afforded a VA psychiatric examination in 
conjunction with his claim for service connection for PTSD, 
and he has been seen by psychiatrists on several other 
occasions proximate to the time he filed his claim, and this 
competent evidence showed that he does not meet the 
diagnostic criteria for PTSD.  In the absence of competent 
evidence of a current diagnosis of PTSD, the Board finds that 
the medical evidence currently of record is sufficient to 
adjudicate the appeal of this issue and another psychiatric 
examination or opinion is not warranted.  Id.. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations and opinions obtained by 
the RO with respect to the veteran's claim for an increased 
rating for bilateral pes planus, when viewed in conjunction 
with the lay and additional medical evidence associated with 
the claims files, is sufficient for a determination on the 
merits of the veteran's appeal.  See 38 C.F.R. § 5103A(d).  
The relevant post-service medical evidence includes two VA 
examinations, which were thorough in nature and included 
relevant findings adequate for rating purposes.  Under these 
circumstances, there is no further duty to provide another 
examination or medical opinion.  Id.  The Board finds that 
all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's DD 214 shows that he was in the infantry while 
on active duty.  He was awarded an Army Service Ribbon, a 
Marksman Badge M16 Rifle, a Sharpshooter Badge Hand Grenade, 
an Air Assault Badge and a Multi National Forces Observers 
Medal.  The service medical records show that the veteran 
reported in an August 1985 report of medical history that he 
was feeling depressed and excessively worried.   The 
clinician who examined him noted that he was concerned about 
his wife while he was out in the field.  The service medical 
records are negative for any findings attributable to PTSD or 
any additional findings related to a psychiatric disorder.  

By a September 1986 rating decision, the RO granted the 
veteran's claim for service connection for bilateral pes 
planus.  Thereafter he was fitted with accommodative 
orthotics.  

In a statement dated in November 1987, the veteran reported 
having problems with his short-term memory, problems sleeping 
and inability to hold a job, following service discharge.  In 
November 1987, he admitted himself to a VA facility for 
depression.  He reported feeling anxious and nervous most of 
the time.  The psychologist who evaluated the veteran found 
that he suffered from a chronic mental disorder secondary to 
a mixed personality disorder.  There was evidence of alcohol 
abuse.  The clinician recommended marital counseling.  She 
identified the veteran's financial and marital problems as 
the veteran's stressors.  

In January 1989, the veteran was voluntarily committed to a 
hospital due to anger stemming from an interaction with his 
wife.  He was diagnosed with an adjustment disorder with 
mixed emotional features (principal) and borderline 
personality disorder.  His marital disagreement was 
identified as the psychological stressor for this episode.  
He was assigned a Global Assessment Score (GAF) of 60.  
Thereafter, in November 1989, he was again evaluated and 
diagnosed with a personality disorder with borderline 
paranoid features; rule out intermittent explosive disorder 
and PTSD was also noted.  Financial and marital problems were 
listed as the veteran's stressors.  

A psychiatric evaluation report also dated in January 1989 
shows that he was diagnosed with mixed personality disorder 
with antisocial and borderline features.  

In 1994, the veteran was awarded social security disability 
benefits due to a personality disorder.  

At a March 1994 psychological evaluation, the veteran was 
diagnosed with schizotypal personality disorder.  His 
stressors were identified as marital and financial troubles.  
He was assigned a GAF score of 40.  A post-service April 1997 
medical report shows that he was diagnosed with depression.  
The clinician indicated that the veteran related that he was 
going through a divorce.  In July 1997 he was diagnosed as 
having a personality disorder.   

VA post-service medical reports from June 1998 to November 
2001 show complaints of bilateral foot pain.  In June 1998 a 
clinician observed hallux valgus deformity of the left toe, 
Tailor bunion joint deformity, splay foot deformity, positive 
Helbing sign bilaterally and hammertoe deformity bilaterally.  

In October 2000 the veteran underwent a psychological 
evaluation and was diagnosed with a possible bipolar II 
disorder and a probable personality disorder with traits of 
narcissistic and paranoid personality disorders.  His 
stressors included a personality disorder, financial 
concerns, social isolation, along with an irregular work and 
relationship history.  In June 2001 the veteran was seen for 
a mental health consultation.  The clinician described him a 
hyper religious, angry and irritable because his home had 
been repossessed.  

In a July 2001 psychological assessment report the veteran's 
answers to a questionnaire raised the possibility that he 
could have PTSD.  He reported several in-service stressors 
including being in mine fields, six months in a Sinai Desert 
in a peace keeping mission and being involved in the Grenada 
conflict.  The clinician provided a provisional diagnosis of 
depression and a personality disorder.  

In June 2001 a clinician noted that the veteran had a history 
of treatment for Morton's neuroma on the left foot.  The 
veteran was receiving injections for a foot neuroma in May 
2002.  He complained of additional tenderness in the plantar 
medial arch of the left foot.  

In September 2002 the veteran submitted a claim for a rating 
in excess of 10 percent for bilateral pes planus.  

The veteran underwent a VA examination in October 2002.  The 
veteran rated his left foot pain as ranging from 5 to 8 on a 
scale from 1 to 10, 10 being the most painful.  The examiner 
noted that the skin was normal, there was no callous or 
localized tenderness.  There was no discoloration.  The 
ranges of motion of the ankle and toes were normal.  The 
examiner diagnosed pes planus of the left foot, minimal 
symptoms, normal examination and minimal disability.  Post-
service medical reports show injection therapy for a left 
foot neuroma (November 2002  and May 2004).  

In March 2005 the veteran underwent another VA examination 
for the purpose of evaluating the current severity of his 
bilateral pes planus.  He reported walking 6 miles 2 to 3 
times a week.  He described his flat feet as painful, with 
more pain in the left foot than the right foot.  The pain was 
rated as 7 out of 10 in severity. The veteran provided a 
history of painful calluses on the feet, which had to be 
shaved off once or twice a year.   He related receiving 
injection therapy weekly.  On examination, his dorsi flexion 
was 30, plantar flexion was 35, inversion was 35 and eversion 
was 30 bilaterally.  His right foot was not tender and 
moderate metatarsal arch loss.  The left foot was found to be 
tender on the ventral surface.  There was callus on the 
posterior lateral ventral surface of the left heel measuring 
1 by 1 & 1/2 centimeters, which was thickened, scaly, slightly 
fluctuant and somewhat tender to palpitation.  The left foot 
showed grade III pes planus of the plantar arch and moderate 
loss of the metatarsal arch.  The examiner found no evidence 
of weakness, fatigability, painful motion, edema, or 
instability.  He did find evidence of abnormal weight bearing 
with the outside of his shoes being more worn down.  The 
Achilles alignment was normal.  The examiner diagnosed pes 
planus bilaterally, more prominent in the left foot.  He 
opined the that this was a moderate disability with 
progression.  

Laws and Regulations

Entitlement to service connection for PTSD

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  A determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) 
requires that diagnoses of mental disorders conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) and that if a diagnosis is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).   

Analysis

While the veteran contends he was involved in the "Grenada 
conflict", his service personnel records do not show that he 
received any medals or decorations evincing combat duty 
during his period of active duty from September 1982 to 
September 1985.  The service records do not confirm his 
claimed in-service stressors (being in mine fields, being in 
the Sinai Desert for 6 months and being involved in the 
Grenada conflict), nor has he submitted any credible 
corroborative evidence.  As explained below, however, the 
primary impediment to a grant of service connection here is 
the absence of competent evidence of a current diagnosis of 
PTSD.

Following a review of the claims file, to include multiple VA 
and private examination reports, the Board finds that the 
overwhelming weight of the competent evidence is against a 
finding that the veteran satisfies the DSM-IV criteria for a 
current diagnosis of PTSD.  Much of the psychiatric evidence 
in the file is consistent with a finding that the veteran 
suffers from a personality disorder.  Personality disorders 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2005); Winn v. Brown, 8 Vet. App. 510, 516 
(1996), Beno v. Principi, 3 Vet. App. 439 (1992).  More 
importantly, as explained below, psychiatric examinations 
have essentially ruled out a current diagnosis of PTSD.  

Historically, the service medical records are negative for 
any findings attributable to PTSD.  In November 1987, a 
little over two years after service discharge, the veteran 
was diagnosed with a chronic mental disorder secondary to a 
mixed personality disorder.  There was also evidence of 
alcohol abuse.  In January 1989 he was diagnosed with an 
adjustment disorder with mixed emotional features (principal) 
and borderline personality disorder.  In November 1989 he was 
again evaluated and diagnosed with a personality disorder 
with borderline paranoid features, rule out intermittent 
explosive disorder and PTSD.  A psychiatric evaluation report 
also dated in January 1989 shows that the veteran was 
diagnosed with mixed personality disorder with antisocial and 
borderline features.  Financial and marital problems have 
consistently been listed as stressors.  In 1994, the veteran 
was awarded social security disability benefits due to a 
personality disorder.  In March 1994 the veteran was 
diagnosed with schizotypal personality disorder.  In October 
2000 the veteran underwent a psychological evaluation and was 
diagnosed with a possible bipolar II disorder and a probable 
personality disorder with traits of narcissistic and paranoid 
personality disorders.  (Emphasis added.)  Although in a July 
2001 evaluation report the veteran's answers to a 
questionnaire raised the possibility (emphasis added) that he 
could have PTSD, this was not confirmed.  Rather he was again 
diagnosed with a personality disorder, which was consistent 
with almost all of the prior psychiatric evaluations.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  The elements for service connection for 
PTSD include medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  
In this case, the Board finds that the overwhelming 
preponderance of the competent evidence is against a current 
diagnosis of an acquired psychiatric disorder, to include 
PTSD.  Accordingly, service connection for claimed PTSD is 
not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, the benefit of the 
doubt doctrine is not for application.  See generally, 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating for Bilateral Pes Planus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensably disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
disability rating.

Analysis

Moderate foot disability is evaluated as 10 percent disabling 
under the Diagnostic Code pertinent to pes planus.  In the 
instant case, the Board finds that the veteran does not meet 
or more nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected bilateral pes 
planus.

While a VA examination in October 2002 did not indicate 
callosities or localized tenderness, a March 2005 VA 
examination report was positive for such; the veteran 
provided a history of painful calluses on the feet, which had 
to be shaved off once or twice a year.  The examiner found 
evidence of callus on the posterior lateral ventral surface 
of the left heel measuring 1 by 1 & !/2 centimeters, which 
was thickened, scaly, slightly fluctuant, somewhat tender to 
palpitation and abnormal weight bearing with the outside of 
his shoes being more worn down.  The examiner diagnosed pes 
planus bilaterally, with grade III pes planus of the plantar 
arch and moderate loss of the metatarsal arch of the left 
foot.   The physician specifically concluded that this was a 
moderate disability with progression.  
 
The competent medical evidence does not show that the 
veteran's bilateral pes planus results in most of the 
criteria for a severe disability, so as to warrant the next 
higher rating of 30 percent under Diagnostic Code 5276.  
There is no objective medical evidence that his bilateral pes 
planus has resulted in marked deformity, accentuated pain on 
manipulation and use, or indications of swelling on use.  In 
fact, the March 2005 VA examination of the feet did not 
reveal any signs of painful motion, edema, instability, 
swelling, or weakness.  Moreover, as noted above, the 
examiner described the overall impairment of the pes planus 
as "moderate."  Such does not support a finding that the 
veteran meets or nearly approximates the criteria for the 
next higher rating.  

It is also pertinent to note that there is medical evidence 
of foot deformities other than pes planus; examinations have 
shown hallux valgus deformity of the left toe, Tailor bunion 
joint deformity, splay foot deformity and hammertoe deformity 
bilaterally.  However, the veteran has not been awarded 
service connection for these conditions and there is no 
indication that they were caused or aggravated by his 
service-connected pes planus. 

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his bilateral pes 
planus, even when taking into consideration his complaints of 
pain and the regulatory provisions of 38 C.F.R. §§ 4.40 and 
4.45.  There is no medical evidence to show that the veteran 
has additional limitation of function of the feet due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that would support a rating in excess of 10 percent 
under Code 5276, nor does the medical evidence show that the 
veteran has excess fatigue, weakness or incoordination that 
results in such additional impairment.  It is again pertinent 
to note that when addressing the veteran's functional 
impairment, the most recent examiner opined that it was 
moderate rather than severe.  The Board likewise finds that, 
even after consideration of all Deluca criteria, the 
veteran's disability results in no more than overall moderate 
functional limitation and thus more nearly approximates to 
the current 10 percent disability rating.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim for a rating in excess of 10 percent for bilateral 
pes planus must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating for bilateral pes planus 
in excess of 10 percent is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


